Mr. Justice Mitchell,
concurring:
I concur in this judgment on the construction of the act of May 16, 1891, but as the constitutional question upon the power of the legislature does not necessarily arise, I prefer not to advance any opinion upon it.
APPEAL OE E. M. EEBGUSON ET AL.
Opinion by
Mr. Justice Gbeen,
October 30,1893:
These appellants were owners of. property on Barton street, but not along the line of the improvement between Fifth avenue and Forbes street. The reasons stated in the opinion in the appeal of Mrs. Alexander Chambers are as applicable in these cases as in that, and therefore
The decree of the court below is reversed, and the petition of the city and all proceedings thereunder are dismissed and set aside at the cost of the city.